DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Salamat et al., Patent No.: US 6513885 B1, in view of Williams et al., Pub. No.: US 20040239173 A1.

Regarding claim 1, Salamat et al. discloses a controller for a hydraulic braking system for an aircraft, the hydraulic braking system comprising a first accumulator and a second accumulator, the controller (col.2 lines 46-67, (14) Briefly, and in general terms, the present invention provides for a braking control system for dual redundant control of hydraulically operated wheel brakes of aircraft landing gear providing protection against inadvertent braking, and separation of braking control through primary and braking control channels using an interface with dual coil brake control valves.” & “Emergency braking is also provided, allowing braking when all electrical power generation and all hydraulic power generation is lost. Parking brake and ultimate braking modes are also provided, using hydraulic power stored in accumulators.) configured to:
Salamat et al., does not explicitly disclose “receive signals from pressure transducer”. However, Williams et al., US 20040239173 A1, teaches Redundant architecture for brake-by-wire system and discloses;
receive first signals comprising first pressure data from a first pressure transducer associated with the first accumulator ([0030] “As further shown in FIG. 2, the discrete signals from the primary channel LVDT transducers are provided to the shutoff logic array device 110 and the processor 104 of the secondary channel.” Similarly, the discrete signals from the secondary channel LVDT transducers are provided to the shutoff logic array device 110 and processor 104 of the primary channel. Under normal conditions, the shutoff logic array device 110 of one channel utilizes the LVDT transducer discrete signals from the other channel to determine when braking is commanded and the shutoff valve should be open. If the other channel has failed, the shutoff logic array device 110 automatically switches and uses the discrete signals from it's own channel. Such operation is described in more detail below with respect to FIG. 5.);
receive second signals comprising second pressure data from a second pressure transducer associated with the second accumulator ([0030] “Similarly, the discrete signals from the secondary channel LVDT transducers are provided to the shutoff logic array device 110 and processor 104 of the primary channel. Under normal conditions, the shutoff logic array device 110 of one channel utilizes the LVDT transducer discrete signals from the other channel to determine when braking is commanded and the shutoff valve should be open. If the other channel has failed, the shutoff logic array device 110 automatically switches and uses the discrete signals from it's own channel. Such operation is described in more detail below with respect to FIG. 5.);
monitor the received first and second signals to determine whether a predetermined condition has been met ([0030] “Under normal conditions, the shutoff logic array device 
issue a warning indicating a loss of integrity of the hydraulic braking system in response to a determination that one or more predetermined conditions has been met ([0023] The braking system 10 provides a high level of reliability and availability. This is achieved through the use of redundant components throughout most of the system. As noted above, the central component of the system is the BSCU 12, which contains two redundant brake control channels identified as the primary and secondary. These channels are each capable of performing full brake control independently and preferably are physically and electrically isolated from each other within the BSCU 12. & [0025] “As noted above, to ensure the integrity of the braking commands from the brake pedals, the system 10 utilizes multiple transducers under each of the brake pedals. Although two are shown for each pedal, any number of transducers may be used for additional redundancy as will be appreciated. In the exemplary embodiment, one LVDT transducer for a given brake pedal is monitored by the primary channel within the BSCU 12, and the other LVDT transducer is monitored by the secondary channel within the BSCU 12. & [0034] “Unless a failure is detected on the primary channel 100, the primary channel 100 is always in control of braking with the secondary channel 102 remaining passive until needed. The processors 104 for both channels are able to perform built-in testing on themselves to determine if they themselves have experienced a fatal failure. When a fatal failure occurs, the failed channel can notify the other channel of the problem via internal discrete signals that are controlled by either the processor 104 or a hardware reset. The other channel then takes over control, albeit at the loss of one level of redundancy. Furthermore, the processors 104 receive the LVDT transducer discrete signals from the other channels, as shown in FIG. 2. This permits the processors 104 to perform comparisons between the LVDT transducers of the respective channels to aid in such built-in testing.).
Williams et al. teaches that these features are useful in order to provide a redundant architecture for a brake-by-wire system suitable for use in aircraft. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Williams et al. with the system disclosed by Salamat et al. in order to provide a redundant architecture for a brake-by-wire system suitable for use in aircraft (see para.[0005]). 

Regarding claim 2, Salamat et al. discloses the controller according to claim1, configured to:
issue a first warning if a first predetermined condition of the one or more predetermined conditions is met, the first predetermined condition indicating that the integrity of the first accumulator has been lost ([0023] The braking system 10 provides a high level of reliability and availability. This is achieved through the use of redundant components throughout most of the system. As noted above, the central component of the system is the BSCU 12, which contains two redundant brake control channels identified as the primary and secondary. These channels are each capable of performing full brake control independently and preferably are physically and electrically isolated from each other within the BSCU 12. & [0025] “As noted above, to ensure the integrity of the braking commands from the brake pedals, the system 10 utilizes multiple transducers under each of the brake pedals. Although two are shown for each pedal, any number of transducers may be used for additional redundancy as will be appreciated. In the exemplary embodiment, one LVDT transducer for a given brake pedal is monitored by the primary channel within the BSCU 12, and the other LVDT transducer is monitored by the secondary channel within the BSCU 12. & [0034] “Unless a failure is detected on the primary channel 100, the primary channel 100 is always in control of braking with the secondary channel 102 remaining passive until needed. The processors 104 for both channels are able to perform built-in testing on themselves to determine if they themselves have experienced a fatal failure. When a fatal failure occurs, the failed channel can notify the other channel of the problem via internal discrete signals that are controlled by either the processor 104 or a hardware reset. The other channel then takes over control, albeit at the loss of one level of 
issue a second warning if a second predetermined condition of the one or more predetermined conditions has been met, the second predetermined condition indicating that the integrity of the second accumulator has been lost ([0023] The braking system 10 provides a high level of reliability and availability. This is achieved through the use of redundant components throughout most of the system. As noted above, the central component of the system is the BSCU 12, which contains two redundant brake control channels identified as the primary and secondary. These channels are each capable of performing full brake control independently and preferably are physically and electrically isolated from each other within the BSCU 12. & [0025] “As noted above, to ensure the integrity of the braking commands from the brake pedals, the system 10 utilizes multiple transducers under each of the brake pedals. Although two are shown for each pedal, any number of transducers may be used for additional redundancy as will be appreciated. In the exemplary embodiment, one LVDT transducer for a given brake pedal is monitored by the primary channel within the BSCU 12, and the other LVDT transducer is monitored by the secondary channel within the BSCU 12. & [0034] “Unless a failure is detected on the primary channel 100, the primary channel 100 is always in control of braking with the secondary channel 102 remaining passive until needed. The processors 104 for both channels are able to perform built-in testing on themselves to determine if they themselves have experienced a fatal failure. When a fatal failure occurs, the failed channel can notify the other channel of the problem via internal discrete signals that are controlled by either the processor 104 or a hardware reset. The other channel then takes over control, albeit at the loss of one level of redundancy. Furthermore, the processors 104 receive the LVDT transducer discrete signals from the other channels, as shown in FIG. 2. This permits the processors 104 to perform comparisons between the LVDT transducers of the respective channels to aid in such built-in testing.).

Regarding claim 3, Salamat et al. discloses the controller according to claim 2, 
wherein the first accumulator and second accumulator are hydraulically linked at their outlets by a check valve (col.6 lines 52-59, (6) The braking system operates on the primary (normal) 38 and secondary (alternate) 40 hydraulic systems. The primary hydraulic system provides power for normal braking, and the secondary hydraulic system provides power for alternate braking. Two six-liter accumulators 42 for emergency, ultimate, and park braking augment the secondary hydraulic system. A hydraulic check valve 44 provides isolation of the accumulators.), and 
wherein the second predetermined condition comprises that the received first and second signals indicate that the pressure in the first accumulator is greater than the pressure in the second accumulator by an amount that is greater than a cracking pressure of the check valve (col.8 lines 65-67, (15) System pressure availability is determined through two upstream pressure switches. One pressure switch is connected to the primary hydraulic system the second is connected to the secondary hydraulic system. A pressure transducer in the secondary system downstream of the check valve provides accumulator pressure indication to the brake control and cockpit. & col.10 lines 8-23, (23) “The park brake valve 154 limits brake pressure to 175 bars even when the accumulator is charged to 206 bars.).

Regarding claim 4, Salamat et al. discloses the controller according to claim 3, wherein the first predetermined condition comprises that the received first and second signals indicate that the pressure in the first accumulator is less than the pressure in the second accumulator (col.10 lines 24-49, (24) The secondary hydraulic system also provides pressure for the park brake valve. Two six-liter accumulators back up the secondary hydraulic system. These accumulators will provide extended park pressure. A latching solenoid park brake valve provides park pressure through the return port of the alternate servo valves. The position of the park brake valve is fed back to the control unit through a position switch that is incorporated in the valve. & (25) Return side check valves are provided to avoid any back flow due to various hydraulic failure modes. The braking and steering control unit actively accumulator pressure. The brake control unit supplies power and return signals to the two 3 way SOSV's (Solenoid Operated Shutoff Valves) that are connected to hydraulic system primary and hydraulic system secondary. The shutoff valves provide means of controlling inlet pressure to the brake control valves. The approach provides exclusive system selection along with isolation of faulty hydraulic components in case of a failure. The shutoff valves are also used to turn off hydraulic power to the servo valves during flight. Pressure switches located on the outlet of the primary and secondary system SOSV facilitate fault detection and isolation by the control unit. The control unit commands and controls brake pressure through twelve dual coil brake control valves in the normal channel and eight dual coil brake control valves in the alternate control channel.).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Salamat et al., Patent No.: US 6513885 B1, in view of Williams et al., Pub. No.: US 20040239173 A1, further in view of SCHMIDT et al., Pub. No.: US 20010045772 A1.

Regarding claim 5, Salamat et al. discloses the controller according to claim 2.
Salamat et al., does not explicitly disclose “pressure in the first accumulator is greater than or equal to a predetermined threshold pressure”. However, SCHMIDT et al., US 20010045772 A1, teaches METHOD AND DEVICE FOR CONTROLLING A BRAKE SYSTEM and discloses;
configured to issue the second warning in response to a third predetermined condition being met, 
wherein the third predetermined condition or the one of more predetermined conditions comprises that the received first and second signals indicate that the pressure in the first accumulator is greater than or equal to a predetermined threshold pressure and the pressure in the second accumulator is less than the predetermined threshold pressure ([0031] If step 172 shows that the gradient is smaller than the setpoint value, in the succeeding step 176 the absolute value of the accumulator pressure PSP is compared with a preselected minimal system pressure PMIN., e.g., 130 bar. If the accumulator pressure is less than this system pressure, the assumption is made of a fault in the pumping function and, in accordance with step 168, the emergency braking operation is initiated. Alternatively, if the accumulator pressure is greater than the minimal system pressure, the pressure supply is operating correctly, so that normal operations, in accordance with step 160, are carried out. & [0032] In maintaining the accumulator pressure, if the pump is not triggered, corresponding monitoring measures come into play. If the pump is not actuated (see step 156), in step 178 it is examined whether the buildup valves MV_Uxx are closed. If this is not the case, this system is in an operating state having volume removal, so that no monitoring of the pressure supply takes place. If the valves are closed, in step 180 the accumulator pressure gradient is compared with the setpoint gradient. If the accumulator pressure gradient is less than the (lower) setpoint pressure gradient, which for maintaining the accumulator pressure is in the area of zero, then, in accordance with step 182, in the process of maintaining the pressure, a pressure reduction is assumed as a fault condition. This can be the result of internal leakage in the area of the back-pressure valve or buildup valves, of other external leakage, or of a sensor fault. The consequence is an emergency braking operation, in accordance with step 168.).
SCHMIDT et al. teaches that these features are useful in order to monitor the accumulator pressure to assure reliable operation of the brake system. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by SCHMIDT et al. with the system disclosed by Salamat et al. in order to monitor the accumulator pressure to assure reliable operation of the brake system even in the case of failure of the pressure supply of the electrohydraulic brake system (see para. [0003]- [0008]). 

Regarding claim 6, Salamat et al. discloses the controller according to claim 5.
Salamat et al., does not explicitly disclose “the pressure in the first accumulator is less than the predetermined threshold pressure”. However, SCHMIDT et al., US 20010045772 A1, teaches METHOD AND DEVICE FOR CONTROLLING A BRAKE SYSTEM and discloses,
pressure PSP is compared with a preselected minimal system pressure PMIN., e.g., 130 bar. If the accumulator pressure is less than this system pressure, the assumption is made of a fault in the pumping function and, in accordance with step 168, the emergency braking operation is initiated. Alternatively, if the accumulator pressure is greater than the minimal system pressure, the pressure supply 
SCHMIDT et al. teaches that these features are useful in order to monitor the accumulator pressure to assure reliable operation of the brake system. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by SCHMIDT et al. with the system disclosed by Salamat et al. in order to monitor the accumulator pressure to assure reliable operation of the brake system even in the case of failure of the pressure supply of the electrohydraulic brake system (see para. [0003]- [0008]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Salamat et al., Patent No.: US 6513885 B1, in view of Williams et al., Pub. No.: US 20040239173 A1, further in view of Brearey et al., Patent No.: US 4538228 A, further in view of Balke et al., Patent No.: US 6279383 B1 .

Regarding claim 7, Salamat et al. discloses the controller according to claim 4.
Salamat et al. in view of Williams et al., does not explicitly disclose “receive signals from pressure transducers over a predetermined period of time”. However, Brearey et al., US 4538228 A, teaches Hydraulic pressure actuated brake system for rail vehicles and discloses, configured to:
receive a plurality of first signals from the first pressure transducer over a predetermined period of time (col.65 lines 1-54, (10) “The pressure transducer provides an electrical output proportionate to the measured pressure, which, for instance, is 1 v at zero pressure and 11 v at 83 bar. (11) One of the pressure switches senses supply pressure and opens as soon as the pressure falls below 110 bar, which means, that it is closed during normal operation. The other pressure switch monitors the caliper pressure and opens as soon as that pressure rises above 22 bar; consequently, it is closed during normal operation. & (12) One microcomputer is associated with each truck (pair of axles) of the vehicle, receiving and independently interpreting the following signals: (13) Brake and pressure signals; (14) feedback signals of the dynamic brake; (15) air suspension pressure corresponding to vehicle weight (load weigh) (16) axle speed of all four axles; and (17) signals of the pressure transducer and the pressure switches of that truck. (18) Each microcomputer interprets the brake demand signal, modifies it according to load weigh signal and feedback signal of the dynamic brake, to consequently control the friction brake of the associated truck. Each microcomputer contains its own supervisor to check the integrity of its own control system as well as that of related components. In addition, each microcomputer monitors the control and supervisory roles of the other truck microcomputer of the vehicle. & (157) The above described routines shown in FIG. 9A and 9B, indicate normal control of brake application and brake release. Following such a cycle, table 915 contains a memory of pairs of values relating system pressure to the corresponding valve operation time. The table can subsequently be read to determine periods of time for which the valves must be energized of de-energized, respectively, in order to change from one actuator pressure to an alternative actuator pressure. Also written in the table is the pressure at which the pressure switch changes state. These stored values can be used subsequently for open loop control.);
receive a plurality of second signals from the second transducer over the predetermined period of time ((26) In addition, a line 40 supplies a feedback signal of the friction brake (FBFB) from the brake control unit 10 which is the output signal of a pressure transducer (not shown). & (188) “In order to prevent faults in this subsystem causing persistent brake release, a monitoring routine headed by Block 300, is included in the brake control logic. In general this routine checks that wheelslip protection is demanding a brake release in Block 301 and, if that is the case, allows a short period of time (approximately 5 seconds) for the slip to be controlled and the brakes to be reapplied. If a wheelslip brake release is demanded for longer than this interval, the wheelslip protection system is isolated and the flag FAULT set to 1, by Block 805. & 221) From Block 507 control continues to Block 510 where a check is made, whether program-flag "JUMP" is at value 1. If so, control goes through Block 511 to Point A (Block 534). Until so set by the control system, flag Jump will not be at value 1 and Block 512 checks whether the first software clock is running. If not, 
Brearey et al. teaches that these features are useful in order to control the actuator pressure in a hydraulic pressure actuated brake system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Brearey et al. with the system disclosed by Salamat et al. in order to control the actuator pressure in a hydraulic pressure actuated brake system using a closed loop feedback system where, a system pressure, indicated by a pressure transducer is compared with a predetermined reference value (see Abstract).
Further, Salamat et al. in view of Williams et al. does not explicitly disclose “calculate a leakage rate”. However, Balke et al., US 6279383 B1, Method and apparatus for detecting leakage and discloses, configured to:
calculate a leakage rate of the hydraulic braking system based on the received plurality of first and second signals (col.7 lines 33-42, (16) “A test sequence 500 for detecting leaks in hydraulic valves is described with reference to FIGS. 5a-5c.” & .); and

Balke et al. teaches that these features are useful in order for determining leakage in a valve or the like (see Abstract). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Balke et al. with the system disclosed by Salamat et al. in order for determining leakage in a valve or the like which is not dependent on bulk modulus of the fluid. Leakage is determined by measuring the change in pressure at the transducer over a period of time after the valve under test is closed (see Abstract).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Salamat et al., Patent No.: US 6513885 B1, in view of Williams et al., Pub. No.: US 20040239173 A1, further in view of Brearey et al., Patent No.: US 4538228 A, further in view of Balke et al., Patent No.: US 6279383 B1, further in view of Howell et al., Pub. No.: US 20160016576 A1.

Regarding claim 8, Salamat et al. discloses the controller according to claim 7, configured to:
calculate a reduced leakage threshold in the event that the second signals indicate a loss of integrity in the second accumulator (col.10 lines 8-23, (23) Referring to FIG. 8, the parking brake provides 175 bars to the eight main landing gear brakes. A latching solenoid operated valve is used to provide accumulator pressure from the secondary system to the eight main landing gear brakes. Pressure application is through the return path of the alternate braking servo valves. This method reduces component count by eliminating extra shuttle valves and provides reduced leakage and longer parking time. Lap leakage of the alternate servo valves on the main gear is not a factor, since the 3 way Solenoid Operated Shut-Off Valve (SOSV) will be in the pressure to brake mode, therefore reducing leakage dramatically. An isolation valve 152 in the pressure supply line of the servo valves for the center gear blocks this leak path when the return line is pressurized. The park brake valve 154 limits brake pressure to 175 bars even when the accumulator is charged to 206 bars.);
calculate a leakage rate of the first accumulator based on the plurality of first signals; compare the leakage rate of the first accumulator to the reduced leakage threshold ((87) The two hydraulic accumulators provide braking to the twelve wheels, as shown in the simplified schematic in FIG. 11, after 18 hours of flight, followed by seven brake applications to brake pressure of up to 100 bars. In this cast the Parking/Ultimate valve may leak at its maximum specified leakage rate of 6.0 cc/hr for the entire flight duration, which reduces the accumulator pressure to 201 bar, a remaining fluid volume of 7523 cm.sup.3.); and
Salamat et al., does not explicitly disclose “calculated accumulator leakage rate is greater than the reduced leakage threshold”. However, Howell et al., US 20160016576 A1, teaches Determining integrity of braking control system and discloses; 
issue a fourth warning if a sixth predetermined condition is met, wherein the sixth predetermined condition of the one or more predetermined conditions comprises that the calculated first accumulator leakage rate is greater than the reduced leakage threshold ([0006] The integrity of the braking control system may be determined by comparing the 
Howell et al. teaches that these features are useful in order to determine the integrity of an electric or hydraulic braking control system (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Howell et al. with the system disclosed by Salamat et al. in order to determine the integrity of an electric or hydraulic braking control system (by comparing the reduction rate with a threshold. The braking control system may be an aircraft braking control system, and the method may be performed during flight of the aircraft (see Abstract). 

Claim 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Salamat et al., Patent No.: US 6513885 B1, in view of Williams et al., Pub. No.: US 20040239173 A1, further in view of Nagashima, Pub. No.: US 20060256145 A1,, further in view of Diab et al., Pub. No.: US 20120149997 A1, further in view of Howell et al., Pub. No.: US 20160016576 A1.

Regarding claim 9, Salamat et al. discloses the controller according to claim 2.
Salamat et al. in view of Williams et al. does not explicitly disclose “signal indicating a pressure in the accumulator before/after an accumulator refill process”. However, Nagashima, US 20060256145 A1, teaches Pressure sensor, pressure measurement apparatus, liquid ejection head and image forming apparatus and discloses, configured to: 
receive a primary first signal indicating a pressure in the first accumulator before an accumulator refill process and a primary second signal indicating a pressure in the second accumulator before the accumulator refill process;
receive a secondary first signal indicating a pressure in the first accumulator a predetermined period of time after commencement of the accumulator refill process and a secondary second signal indicating a pressure in the second accumulator the predetermined period of time after commencement of the accumulator refill process;
Nagashima cures Salamat et al, by providing “pressure measurement signals” corresponding to the internal pressure of the pressure measurement objects/ pressure chambers (in this case “accumulators”), depending on the wiring connections, either before any process, (in this case before the “refill”) , or after (after “refill”). Ref. para. [0062, & [0163]-[0165], [0177], [0180].
Nagashima teaches that these features are useful in order to  provide pressure sensors commonly with respect to a plurality of pressure measurement objects.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Nagashima with the system disclosed by Salamat et al. in order to provide a pressure sensor having good pressure measurement sensitivity which allows the pressure measurement objects, such as pressure chambers that apply pressure to a liquid, to be arranged at high density, and a pressure measurement apparatus, a liquid ejection head and an image forming apparatus comprising such a pressure sensor.
On the other hand Diab et al., US 20120149997 A1, 	teaches SIGNAL PROCESSING APPARATUS and further modifies Salamat et al. in view of Nagashima first and second measured signals that each contains a primary signal portion and a secondary signal portion. Ref. para. [0081]-[0082], [0087]-0090].
Diab et al. teaches that these features are useful in order to provide a method and an apparatus for analyzing measured signals (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Diab et al. with the system disclosed by Salamat et al. in order to isolate either a primary signal portion or a secondary signal portion of a composite measured signal using the novel signal model.
Further, Salamat et al., does not explicitly disclose “calculated refill rate below refill threshold”. However, Howell et al., US 20160016576 A1, teaches Determining integrity of braking control system and discloses; 
calculate a refill rate of the first and second accumulators based on the primary first and second signals and the secondary first and second signals;
compare the calculated refill rate of the accumulators to a predetermined refill threshold; and
issue a fifth warning if a seventh predetermined condition is met, wherein the seventh predetermined condition of the one or more predetermined conditions comprises that the calculated refill rate is below the predetermined refill threshold.
Ref. [0040] “When the monitored pressure drops below an acceptable threshold, then the controller 40 issues a refill command to a refill valve 35 which opens in response to the refill command to recharge the accumulator 6 with liquid. & [0043] FIG. 3 is a graph showing at 50 the variation in pressure as the accumulator delivers hydraulic fluid into the system and is then automatically recharged in response to the hydraulic pressure dropping below an acceptable threshold 51. If the accumulator 6 is healthy, then there is a relatively slow reduction rate of pressure dP/dT and the duration T1 between adjacent refill commands is relatively long. If there is a liquid or gas leak in the accumulator 6 or another part of the hydraulic system, then the reduction rate dP/dT is greater as indicated at 52, giving a reduced duration T2 between adjacent repeats. Alternatively if there is a complete 
Howell et al. teaches that these features are useful in order to determine the integrity of an electric or hydraulic braking control system (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Howell et al. with the system disclosed by Salamat et al. in order to determine the integrity of an electric or hydraulic braking control system (by comparing the reduction rate with a threshold. The braking control system may be an aircraft braking control system, and the method may be performed during flight of the aircraft (see Abstract). 

Regarding claim 10, Salamat et al. discloses the controller. 
Salamat et al., does not explicitly disclose “calculated accumulator leakage rate is greater than the reduced leakage threshold”. However, Howell et al., US 20160016576 A1, teaches Determining integrity of braking control system and discloses; according to claim 9, configured to: 
calculate a reduced refill threshold in the event that the second signals indicate a loss of integrity in the second accumulator ([0043] FIG. 3 is a graph showing at 50 the variation in pressure as the accumulator delivers hydraulic fluid into the system and is then automatically recharged in response to the hydraulic pressure dropping below an acceptable threshold 51. If the accumulator 6 is healthy, then there is a relatively slow reduction rate of pressure dP/dT and the duration T1 between adjacent refill commands is relatively long. If there is a liquid or gas leak in the accumulator 6 or another part of the hydraulic system, then the reduction rate dP/dT is greater as indicated at 52, giving a reduced duration T2 between adjacent repeats. Alternatively if there is a complete loss of gas in the accumulator (due to a very large leak on the gas side) then a small liquid leak will cause an extremely rapid decrease in pressure.);
calculate a refill rate of the first accumulator based on the primary and secondary first signals ([0005] The reduction rate may be determined directly by measuring a voltage 
compare the refill rate of the first accumulator to the reduced refill threshold ([0006] The integrity of the braking control system may be determined by comparing the reduction rate with a threshold, by comparing the reduction rate with a reduction rate of another energy storage device, or by any other suitable method. & [0048] In the examples given above the reduction rate dP/dT is compared with a fixed and predetermined threshold. In an alternative embodiment of the invention the braking control system has two accumulators—one for the front brakes and one for the aft brakes—and the state of health of the accumulators is determined by comparing their respective reduction rates with each other, rather than comparing them to a fixed and predetermined threshold. So for example if the reduction rate of one of the accumulators exceeds the reduction rate of the other accumulator by some fixed amount or percentage, then the controller 40 concludes that the accumulator with the higher reduction rate is faulty.); and 
issue a sixth warning if an eighth predetermined condition is met, wherein the eighth predetermined condition of the one or more predetermined conditions comprises that the refill rate of the first accumulator is below the reduced refill threshold ([0044] The controller 40 monitors the duration T1, T2 between adjacent refill commands, and if the duration falls below a threshold then it concludes that there is a leak. When the controller 40 concludes that there is a leak then it takes two actions: firstly it outputs a warning via display device 45, and secondly it disables the refill function so there are no further refills of the accumulator. For this reason the pressure drops away as indicated 
Howell et al. teaches that these features are useful in order to determine the integrity of an electric or hydraulic braking control system (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Howell et al. with the system disclosed by Salamat et al. in order to determine the integrity of an electric or hydraulic braking control system (by comparing the reduction rate with a threshold. The braking control system may be an aircraft braking control system, and the method may be performed during flight of the aircraft (see Abstract).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Salamat et al., Patent No.: US 6513885 B1, in view of Williams et al., Pub. No.: US 20040239173 A1, further in view of Anderson et al., US 20150224845 A1.

Regarding claim 11, Salamat et al. discloses a hydraulic braking system for an aircraft according to claim 9.
Salamat et al., does not explicitly disclose “first/second accumulator having first/second volume”. However, Anderson et al., US 20150224845 A1, ACTIVE VEHICLE SUSPENSION SYSTEM and discloses; comprising:
a first accumulator having a first volume and a second accumulator having a second volume, the second volume being smaller than the first volume, wherein the first accumulator and the second accumulator are configured to provide pressurised hydraulic fluid to one or more brake actuators ([0570] According to embodiments, an active suspension actuator is disclosed. The active suspension actuator includes 
a check valve between an outlet of the first accumulator and an outlet of the second accumulator, the check valve configured to permit flow of hydraulic fluid from the outlet of the second accumulator towards the outlet of the first accumulator, and to prevent or hinder flow of hydraulic fluid in the opposite direction ([0984] FIG. 21-6C depicts an embodiment where the one or more valves 1-1610 correspond to a controlled H-bridge rectifier 1-1624 that controls the fluid flow through the hydraulic hoses or tubes 1-1612. The H bridge rectifier 1-1624 includes electronically controlled valves, such as a solenoid valve or other appropriate valve. Additionally, a check valve may be located in parallel to each electronically controlled valve, not depicted, such that external movement into the hydraulic actuator 1-1606 may allow fluid to flow from the actuator body, through the check valves, towards the hydraulic motor-pump. These reverse check valves provide regenerative operation such that external input to the actuator creates a rotation of the hydraulic motor-pump 1-1604.);
a first pressure transducer configured to measure a pressure of hydraulic fluid at the outlet of the first accumulator and to produce first signals comprising first pressure data associated with the first accumulator ([0959] “FIG. 1-17 depicts one embodiment of a controller-valve integration in schematic form.” & “Flexible leaves 1-1022 may accommodate motions of a feed-through 1-1014 and prevent transfer of reciprocal forces to the controller board 1-2. A radially magnetized magnet 1-1033 may transfer angular position of a rotor 1-1028 to a transducer module device 1-1030 via magnetic flux permeable window 1-1032.”);

a controller according to claim 1 ([0006] “An electric motor is also operatively coupled to the hydraulic motor. A controller is electrically coupled to the electric motor, and the controller controls a motor input of the electric motor to operate the hydraulic actuator in at least three of four quadrants of a force velocity domain of the hydraulic actuator.).
Anderson et al. teaches that these features are useful in order to provide a vehicle active suspension system with actuators, where each active suspension actuator includes a hydraulic actuator including an extension volume and a compression volume (see para. [0013]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Anderson et al. with the system disclosed by Salamat et al. in order to provide a vehicle active suspension system with actuators with an extension volume and a compression volume of the hydraulic actuator to control extension and compression of the hydraulic actuator (see para. [0013]).

Regarding claim 12, Salamat et al. discloses the hydraulic braking system according to claim 11, wherein the first pressure transducer is positioned between the outlet of the first accumulator and the check valve and the second pressure transducer is positioned between the outlet of the second accumulator and the check valve (col.8 lines 58-67, (14) Brake pressure information is derived from eighteen brake pressure transducers. The pressure transducers are 4-20 ma current output devices. The current transducers were chosen because they significantly reduce aircraft wiring, are highly reliable, and are relatively check valve provides accumulator pressure indication to the brake control and cockpit.).

Regarding claim 13, Salamat et al. discloses the hydraulic braking system according to claim 11, for use in the event of a loss in supply of hydraulic fluid to the hydraulic braking system ((34) The braking control architecture described was evaluated against the failure condition requirement for "loss of normal braking availability". The failure probability requirement for this condition is 1.times.10.sup.-6 (per flight hour). The current architecture is based on an Active/Active control where primary and secondary channels operate simultaneously and autonomously. ).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Salamat et al., Patent No.: US 6513885 B1.

Regarding claim 14, Salamat et al. discloses a hydraulic braking system for an aircraft, comprising:
first and second accumulators (col.6 lines 51-59, (6) The braking system operates on the primary (normal) 38 and secondary (alternate) 40 hydraulic systems. The primary hydraulic system provides power for normal braking, and the secondary hydraulic system provides power for alternate braking. Two six-liter accumulators 42 for emergency, ultimate, and park braking augment the secondary hydraulic system. A hydraulic check valve 44 provides isolation of the accumulators.);
first and second sensors to provide a signal indicative of a pressure within the respective first and second accumulators (col.8 lines 11-29, (11) “The position of the aircraft brake pedal 102 operated by the pilot is typically read by a microcontroller 103 that generates a brake pedal command signal 104, from which a pressure application profile is determined.” valve is used to provide accumulator pressure from the secondary system to the eight main landing gear brakes.”); and
a controller configured to determine, based on signals received from the first and second sensors, whether a predetermined condition is met and to issue a warning if the predetermined condition is met (col.12 lines 29-44, (34) The braking control architecture described was evaluated against the failure condition requirement for "loss of normal braking availability". The failure probability requirement for this condition is 1.times.10.sup.-6 (per flight hour). The current architecture is based on an Active/Active control where primary and secondary channels operate simultaneously and autonomously. This architecture has numerous benefits in redundancy management and system operation. The proposed architecture is flexible enough to provide an Active/Standby control with more complex redundancy management in the BITE cards 180. Using this approach, BITE shuts down a normal channel that is determined to be faulty and operation continues using the second channel of the normal system without switching to the alternate brakes. This approach can further be augmented by incorporating dual element pressure transducers into the Active/Standby control.).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Salamat et al., Patent No.: US 6513885 B1, in view of Mate et al., Pub. No.: US 20170120884 A1.

Regarding claim 15, Salamat et al. discloses a method to determine the integrity of a hydraulic braking system (col.6 lines 1-13, (2) Catastrophic failure of aircraft landing gear 
Salamat et al. does not explicitly disclose “first/second signals indicating a pressure in the first/second accumulator”. However, Mate et al., US 20170120884 A1, teaches Brake Wear Analysis System and discloses, the method comprising:
receiving first signals indicative of a pressure in the first accumulator ([0033] “One or more pressure sensors (shown as a first pressure sensor 450 and a second pressure sensor 460) can be coupled to the fluid flow path 310. The controller 210 is in communication with the pressure sensors 450 and 460 and receives as inputs the pressure signals indicative of the accumulator pressure. The first pressure sensor 450 may be operative to measure and report the pressure within both the first accumulator 320 and the second accumulator 330. The first pressure sensor 450 reads the pressure of both the first accumulator 320 and the second accumulator 330 as the plurality of equal pressure valves operates to equalize the pressure within both of the accumulators 320 and 330.”);
receiving second signals indicative of a pressure in the second accumulator ([0033] “The second pressure sensor 460 provides the same functionality as the first pressure sensor 450, and operates as a redundancy option in case failure occurs within the first pressure sensor 450. The first accumulator 320 may be responsible for braking the front axle 482 of the work machine 120. In the same regard, the second accumulator 330 may be first pressure sensor 450 and the second pressure sensor 460 may measure and report the pressure drop which occurs when an amount of fluid is released from both the first accumulator 320 and the second accumulator 330 during a braking action performed by the work machine 120. This pressure drop may be noticed by the controller 210 of the work machine 120 indicating that a braking action has occurred. Moreover, both the first pressure sensor 450 and the second pressure sensor 460 may connect to the controller 210. The first pressure sensor 450 and the second pressure sensor 460 may, respectively, send a first reporting signal 470 and a second reporting signal 480 to the controller 210 regarding the information each the first pressure sensor 450 and the second pressure sensor 460 has received regarding the first accumulator 320 and the second accumulator 330.);
monitoring the received first and second signals to determine whether one or more predetermined conditions has been met ([0049] As long as the set of predetermined conditions are detected and verified, the brake wear analysis module 660 operates whenever the work machine 120 is in use. As the work machine 120 operates, the brake wear analysis module 660 continuously monitors the pressure sensors 450 and 460 of the brake charge system 110 for any variation in pressure. Then, in block 730, a braking action is detected when a decrease of accumulator pressure is observed typically in conjunction with input from the pedal sensor 580. This indicates to the brake wear analysis module 660 that a braking action is occurring.); and
issuing a warning indicating a loss of integrity of the hydraulic braking system in response to a determination that the one or more predetermined conditions has been met ([0055] In alternate embodiments of the present disclosure, the alert signal to alert the user to worn brakes may not occur only when the brakes have entered a predetermined worn state. Since each braking action allows for the volume of fluid leaving the accumulator 320 and 330 to be recorded and stored, multiple alerts may be transmitted to the user in the operator station 145 regarding the health of the braking system 200. In one such exemplary embodiment, the user in the operator station 145 may receive a maintenance soon alert if the volume of fluid discharged from the accumulator 320 or 330 has not yet reached the alert to trigger thereby notifying the operator. In this respect, the magnitude 790 of the comparison between the average calculated and the volume of a worn brake determines the state of the alert outputted to the operator. Furthermore, the brake wear analysis module 660 may alert the operator after every braking action occurs. In this envisioned embodiment, the braking system alert may have indicators 600 to notify the user in the operator station 145 of the status of the braking system 200 based on the brake wear analysis module 660. For example, if the brake wear analysis module 660 reports that the fluid discharged from the accumulator 320 and 330 is within normal operation ranges based on the set of predetermined conditions, a green LED 780 or the like may illuminate to notify the operator that the braking system 200 is working correctly. If, however, the brake wear analysis module 660 reports that the fluid discharged from the accumulator 320 or 330 does not yet exceed the worn brake range, but is near the worn brake range based on the set of predetermined conditions, a yellow LED 800 or the like may illuminate to notify the operator that the braking system 200 will soon require maintenance. Finally, if the brake wear analysis module 660 reports that the fluid discharged from the accumulators 320 and 330 exceeds the worn brake range based on the set of predetermined conditions, a red LED 805 or the like may illuminate to notify the operator that the braking system 200 requires immediate attention and maintenance.).
Mate et al. teaches that these features are useful in order to provide a brake wear analysis system used in conjunction with a brake charge system (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Mate et al. with the system disclosed by Salamat et al. in order to provide a brake wear analysis system used in conjunction with a brake charge system to compare the flow of fluid from the at least one accumulator with a predetermined condition resulting in a determination of whether or not a braking mechanism is functioning in a worn condition (see para. [0018]).

Regarding claim 16, Salamat et al. discloses the method of claim 15. comprising:

issuing a second warning if a second predetermined condition of the one or more predetermined conditions is met, the second predetermined condition indicating that the integrity of the second accumulator has been lost ([0023] The braking system 10 provides a high level of reliability and availability. This is achieved through the use of redundant .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Salamat et al., Patent No.: US 6513885 B1, in view of Williams et al., Pub. No.: US 20040239173 A1.

Regarding claim 17, Salamat et al. discloses an aircraft comprising a controller according to claim 1 (col.6, lines 1-13, (2) “The normal means of stopping the aircraft uses the primary hydraulic system and a dual redundant, closed loop, digital pressure control system to meter pressure to the normal brake system. The alternate means uses a software control system to meter secondary hydraulic system pressure to the alternate brake system. Both normal and alternate means of applying brakes operate continuously and autonomously without dependence on information from one to the other.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Salamat et al., Patent No.: US 6513885 B1, in view of Williams et al., Pub. No.: US 20040239173 A1, further in view of Anderson et al., US 20150224845 A1.

Regarding claim 18, Salamat et al. discloses an aircraft comprising a hydraulic braking system according to claim 11 (col.6 lines 14-22, (3) “As is illustrated in the drawings, the invention is accordingly embodiment in a braking control system for dual redundant control of hydraulically operated wheel brakes of aircraft landing gear providing protection against inadvertent braking, and separation of braking control through primary and secondary braking control channels using an interface with dual coil brake control valves, such as for a brake and steering control system for an aircraft such as the Airbus A340-500/600.).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bourguet, Vincent  et al.	US 20020057012 A1	Architecture for the hydraulic braking system of an aircraft
Cummins; Richard D.	US 5909710 A	Air-levitated train
FRANK; David	US 20130264418 A1	METHOD OF MANAGING SYSTEMS ASSOCIATED WITH THE LANDING GEAR OF AN AIRCRAFT
MUZHICHEK SERGEJ MIKHAJLOVICH et al.	RU 2554050 C1	AIRCRAFT UNDERCARRIAGE WHEELS BRAKE SYSTEM
O'Connell; Charles T. et al.	US 20140014447 A1	AIRCRAFT BRAKE SYSTEM
Oyama; Hiroki et al.	US 20130283959 A1	AIRCRAFT BRAKE HANDLE ASSEMBLY
Thompson; Stephen et al.	US 20150097417 A1	HYDRAULIC ACCUMULATOR PRE-CHARGE PRESSURE DETECTION FOR HYDRAULIC BRAKING SYSTEM
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665